IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            May 13, 2009

                                          No. 08-60533                 Charles R. Fulbruge III
                                        Summary Calendar                       Clerk



In the Matter of: JAMES D MCDONALD; PAULA T MCDONALD,

                                                    Debtors

-------------------------------------------------

QUITMAN WAYNE AINSWORTH,

                                                    Appellant
v.

JAMES D MCDONALD, doing business as Jimmy McDonald Farms, also
known as Jimmy McDonald; PAULA T MCDONALD,

                                                    Appellees




                     Appeals from the United States District Court
                        for the Southern District of Mississippi
                                USDC No. 3:07-CV-307


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 08-60533

      Quitman Wayne Ainsworth appeals the dismissal of his bankruptcy appeal
for failure to file an appellate brief as required by Federal Rule of Bankruptcy
Procedure 8009(a)(1). Because the district court did not abuse its discretion in
denying reconsideration, we affirm.
      Ainsworth filed a complaint to determine dischargeability of debt in the
bankruptcy court on February 14, 2007. The bankruptcy judge dismissed the
complaint, and Ainsworth filed a notice of appeal in the district court on May 31,
2007. Thereafter Ainsworth took no action in the case, and on March 3, 2008,
the district court sua sponte dismissed the appeal on the ground that Ainsworth
had failed to timely file an appellate brief as required by Rule 8009(a)(1).
Ainsworth filed a motion for reconsideration, which the district court denied.
      We review the rulings of a district court acting in its appellate capacity for
abuse of discretion. In re CPDC Inc., 221 F.3d 693, 698 (5th Cir. 2000). Under
abuse-of-discretion review, “the district court’s decision and decision-making
process need only be reasonable.” Ford Motor Credit Co. v. Bright, 34 F.3d 322,
324 (5th Cir. 1994).
      Rule 8009(a)(1) requires that a bankruptcy appellant file a brief within
fifteen days of entry of the appeal. Rule 8001(a) gives a district court the
authority to dismiss a bankruptcy appeal for failure to comply with procedural
rules. We have previously recognized a district court’s authority to dismiss a
bankruptcy appeal for failure to comply with Rule 8009(a)(1). See In re Pegueño,
240 F. App’x 634, 636 (5th Cir. 2007) (unpublished) (affirming dismissal for
failure to file initial brief); In re Shah, 204 F. App’x 357, 359 (5th Cir. 2006)
(unpublished) (affirming denial of motion for reconsideration of dismissal for
failure to file initial brief); In re Braniff Airways, Inc., 774 F.2d 1303, 1305, 1305
n.6 (5th Cir. 1985) (observing that dismissal for failure to file initial brief may
be proper); Pyramid Mobile Homes, Inc. v. Speake, 531 F.2d 743, 745-46 (5th Cir.
1976) (same).

                                          2
                                  No. 08-60533

      In this case, nine months passed before the district court, having received
neither a brief nor a request for an extension of time to file one, dismissed the
appeal. Ainsworth’s only explanation for his failure to file a brief appears to be
that his counsel failed to familiarize himself with the Federal Rules of
Bankruptcy Procedure, which is not the most sympathetic reason, given that he
allowed some nine months to pass without taking any action in the appeal.
Ainsworth argues that because his counsel’s mistake was not intentionally
dilatory or otherwise in bad faith, the district court abused its discretion is
dismissing the appeal. Under Rule 8001(a), however, a district court has the
authority to dismiss for a simple failure to comply with procedural rules;
dismissal does not require that the court find the bankruptcy appellant’s failure
to comply with procedural rules was in bad faith.        Moreover, as we have
suggested, appellant’s counsel failed to make any inquiry whatsoever in the nine
months following entry of the appeal. Under these circumstances, the district
court did not abuse its discretion in dismissing Ainsworth’s appeal.
      Accordingly, the district court’s judgment of dismissal is
                                                                     AFFIRMED.




                                        3